 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Alexander E. Smith,                             No. CV-18-00547-TUC-RCC
10                 Petitioner,                       ORDER
11   v.
12   Charles Ryan, et al.,
13                 Respondents.
14
15          On November 25, 2019, Magistrate Judge D. Thomas Ferraro issued a Report and
16   Recommendation (“R&R”) in which he recommended the Court dismiss Petitioner
17   Alexander E. Smith’s Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254
18   (“Petition”). (Doc. 23.) The R&R notified the parties they had fourteen (14) days from
19   the date of the R&R to file any objections. No objections have been filed.
20          If neither party objects to a magistrate judge’s report and recommendation, the
21   District Court is not required to review the magistrate judge’s decision under any
22   specified standard of review. Thomas v. Arn, 474 U.S. 140, 150 (1985). However, the
23   statute for review of a magistrate judge’s recommendation “does not preclude further
24   review by the district judge, sua sponte or at the request of a party, under a de novo or
25   any other standard.” Thomas, 474 U.S. at 154.

26          The Court has reviewed the Petition (Doc. 1), the Respondent’s Answer (Doc. 16),

27   and Judge Ferraro’s R&R (Doc. 23). The Court finds the R&R well-reasoned and agrees

28   with Judge Ferraro’s conclusions.
 1          IT IS ORDERED the R&R is ADOPTED (Doc. 23) and Alexander E. Smith’s
 2   Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254 is DENIED and
 3   DISMISSED (Doc. 1). The Clerk of Court shall docket accordingly and close the case
 4   file in this matter.
 5          Dated this 19th day of December, 2019.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -2-
